Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered January 16, 1985, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention with respect to the terms of his plea bargain arrangement is not preserved for appellate review, and in any event, is lacking in merit (cf., People v Arroyo, 124 AD2d 806, lv denied 69 NY2d 876; People v Warren, 121 AD2d 418, lv denied 69 NY2d 887; People v Dodson, 114 AD2d 421). Mollen, P. J., Brown, Kunzeman, Weinstein and Kooper, JJ., concur.